STATE OF MINNESOTA
                              IN COURT OF APPEALS
                                    A14-0750

                                  State of Minnesota,
                                      Respondent,

                                           vs.

                               Martin David Hutchins, Jr.,
                                       Appellant

                                Filed October 20, 2014
                                       Affirmed
                                    Worke, Judge

                            Hennepin County District Court
                              File No. 27-CR-10-16332

Lori Swanson, Attorney General, St. Paul, Minnesota; and

Michael O. Freeman, Hennepin County Attorney, Sarah J. Vokes, Assistant County
Attorney, Minneapolis, Minnesota (for respondent)

Cathryn Middlebrook, Chief Appellate Public Defender, Davi E. Axelson, Assistant
Public Defender, St. Paul, Minnesota (for appellant)

      Considered and decided by Rodenberg, Presiding Judge; Worke, Judge; and

Schellhas, Judge.

                                   SYLLABUS

      When a defendant’s sentence is based on multiple related convictions, a district

court does not err when modifying the length of an unchallenged sentence on remand

following a successful appeal, because the sentencing package doctrine applies.
                                       OPINION

WORKE, Judge

          Appellant challenges his resentencing on remand from this court, arguing that the

district court impermissibly modified a sentence never directly challenged on appeal. We

affirm.

                                           FACTS

          In October 2010, a jury found appellant Martin David Hutchins, Jr. guilty of one

count of third-degree criminal sexual conduct and one count of first-degree burglary. The

charges arose from a single behavioral incident in 2005 in which Hutchins broke into a

dwelling and engaged in nonconsensual sexual acts with a sleeping minor. See State v.

Hutchins, No. A11-0801, 2012 WL 987283 (Minn. App. Mar. 26, 2012) (recounting

facts), review denied (Minn. June 19, 2012). The district court sentenced Hutchins to 130

months in prison for the criminal-sexual-conduct conviction and a concurrent 105 months

for the burglary conviction. The 130-month sentence was an upward departure from the

presumptive guidelines sentence.

          Hutchins appealed his convictions and sentence.        This court affirmed the

convictions but reversed and remanded for resentencing because the grounds for the

upward departure were invalid.         We instructed the district court to impose the

presumptive sentence, permissive consecutive sentences, or empanel a resentencing jury.

          On remand, the district court imposed a 146-month sentence, leaving the 105-

month sentence for the burglary conviction undisturbed but reducing the sentence on the

criminal-sexual-conduct conviction to 41 months. This reduction represented the shortest


                                              2
sentence available within the sentencing guidelines.        The sentences were to run

consecutively.

      Hutchins appealed.     On December 31, 2013, this court, in an order opinion,

reversed and remanded for resentencing with instructions to impose the presumptive

sentence or permissive consecutive sentences, the total sentence not to exceed 130

months. State v. Hutchins, No. A13-1184 (Minn. App. Dec. 31, 2013).

      On January 31, 2014, the district court sentenced Hutchins a third time. The

district court reduced Hutchins’s sentence for the burglary conviction to 89 months and

left the 41-month criminal-sexual-conduct sentence undisturbed.           The length of

Hutchins’s sentence totaled 130 months, the same duration as his original sentence.

      This appeal follows.

                                         ISSUE

       Did the district court impermissibly reduce the sentence for a conviction never
directly challenged on appeal in order to achieve a desired sentencing result on remand?

                                      ANALYSIS

      Hutchins argues that his burglary sentence was immune to adjustment on remand

because he appealed only the sentence resulting from his criminal-sexual-conduct

conviction and not the sentence resulting from his burglary conviction.

      A “court’s power to sentence comes exclusively from statutes.” Reesman v. State,

449 N.W.2d 489, 490 (Minn. App. 1989). Accordingly, the power to modify sentences

comes from statutes and rules of procedure. Id. While sentencing statutes grant district

courts broad discretion when imposing sentences, “[t]hat discretion vanishes once the

sentence is executed.” Id. Statutory interpretation is a question of law, reviewed de

                                            3
novo. State v. Engle, 743 N.W.2d 592, 593 (Minn. 2008); see State v. Campbell, 814

N.W.2d 1, 4 (Minn. 2012) (stating that interpretation of the sentencing guidelines is

reviewed de novo).

       Hutchins contends that the district court lacked authority to modify his burglary

sentence because: (1) the sentence was lawfully imposed; (2) he has already begun

serving the sentence; and (3) although he challenged his criminal-sexual-conduct

sentence, he did not challenge his burglary sentence. Hutchins cites Reesman v. State for

the proposition that “[the district] court has no inherent power to modify a legally

imposed sentence after its execution.” 449 N.W.2d at 489. He further cites State v.

Hockensmith for the proposition that the Minnesota rules “do[] not give the district court

discretion to modify—that is, reduce—a sentence after the defendant has begun serving

it.” 417 N.W.2d 630, 633 (Minn. 1988) (discussing Minn. R. Crim. P. 27.03, subd. 9).

But Reesman and Hockensmith are inapposite here, because neither case addresses the

district court’s authority following a remand by an appellate court.

       In Reesman, the defendant petitioned for postconviction relief nearly a year after

she had begun serving her sentence, requesting a reduced sentence based upon good

behavior, completion of prison programs, a comparison to the sentence of a co-defendant,

and prison overcrowding. 449 N.W.2d at 489-90. While conceding the absence of any

violation of law which would have provided statutory grounds to modify her sentence,

the defendant argued that the district court possessed inherent judicial power to do so. Id.

at 490. This court disagreed, stating that authority to impose a sentence (and to modify a




                                             4
sentence) is sourced in statute or court rule, and neither was present to justify reduction of

the defendant’s sentence. Id. at 490-91.

       Hockensmith examines the authority of a district court to modify a previously

stayed sentence at a probation-revocation hearing. 417 N.W.2d at 630. Hockensmith

involves application of Minn. R. Crim. P. 27.03, subd. 9, the relevant portion providing

the district court “discretion to modify a sentence of imprisonment that the defendant has

not yet begun to serve” because it is during a stay of imposition or execution of a

sentence. Id. at 633. Hockensmith holds that a district court has authority to modify a

sentence at the time of a vacation of a stay of execution. Id. Like Reesman, it does not

address the sentencing authority of a district court on remand following appeal,

responding to a directive of a higher court.

       Though Reesman and Hockensmith are inapposite in this context, the modification

of a sentence must still be based on statutory authority. In this regard, the differing

procedural posture of this case is important, because a remand from a higher court

implicates additional statutory authority not present when a district court acts in isolation.

              On an appeal . . . the court may review the sentence imposed
              or stayed to determine whether the sentence is inconsistent
              with statutory requirements, unreasonable, inappropriate,
              excessive, unjustifiably disparate, or not warranted by the
              findings of fact issued by the district court. This review shall
              be in addition to all other powers of review presently existing.
              The court may dismiss or affirm the appeal, vacate or set
              aside the sentence imposed or stayed and direct entry of an
              appropriate sentence or order further proceedings to be had as
              the court may direct.

Minn. Stat. § 244.11, subd. 2(b) (2004).



                                               5
       This is a broad grant of authority, and our supreme court has previously declined

to read limitations into this language. Vickla v. State, 793 N.W.2d 265, 270 (Minn. 2011)

(“The language . . . does not exclude review of sentences imposed under the repeat-

felony-offender statute, and we decline to read such a limitation into the statute.”).

       In light of this statutory authority, the success of Hutchins’s argument turns on the

interpretation of the words “the sentence.” If “the sentence” is read narrowly to mean

only the sentence resulting from the precise conviction challenged on appeal, then

Hutchins may be correct that the district court would lack authority to modify the

sentence resulting from his burglary conviction. If, however, “the sentence” is read more

broadly, it refers to the overall sentence that resulted from Hutchins’s multiple

convictions.    This question of interpretation has not been squarely addressed by

Minnesota courts.

       The broader interpretation of “the sentence” is referred to as the “sentencing

package” concept. Gardiner v. United States, 114 F.3d 734, 736 (8th Cir. 1997) (citing

United States v. Smith, 103 F.3d 531, 534 (7th Cir. 1996)).

               A sentencing package is the bottom line, the total number of
               years (or . . . months) which effectuates a sentencing plan.
               The image of the package reflects the likelihood that in
               sentencing a defendant who is convicted of more than one
               count of a multicount indictment, the district [court] imposes
               an overall punishment which takes into account the nature of
               the crime, certain characteristics of the criminal, and the
               interdependence of the individual counts.

                     As will happen with any type of package, a sentencing
               package may become “unbundled.” When a sentencing
               package is unbundled, such as when part of a sentence is
               vacated, . . . in order to effectuate its original sentencing


                                              6
             intent, the district court may “rebundle” the package by
             resentencing the defendant.

United States v. Binford, 108 F.3d 723, 728 (7th Cir. 1997) (citations and some

quotations omitted).

      In addition to the Seventh and Eighth Circuits, many other federal circuits have

adopted the sentencing package doctrine in the context of a direct appeal or collateral

attack upon a sentence.1    These cases are based upon federal statutes that provide

remedies for incorrect sentences which are materially similar in many ways to

Minnesota’s section 244.11, subdivision 2(b). Compare 28 U.S.C. § 2106 (2014), and 28

U.S.C. § 2255 (2014), with Minn. Stat. § 244.11, subd. 2(b) (2004). Whether in the

context of an appeal or a collateral attack, the sentencing package doctrine reflects the

principle that when a defendant “attacks a portion of a judgment, he is reopening the

entire judgment and cannot selectively craft the manner in which the court corrects that

judgment.” Gardiner, 114 F.3d at 736.

      While the cited federal cases reason persuasively, review of past Minnesota cases

demonstrates that we have already impliedly adhered to the sentencing package doctrine.

For example, in State v. Nunn, a defendant was sentenced and then resentenced on

multiple related convictions. 411 N.W.2d 214, 215-16 (Minn. App. 1987). This court

vacated an aggravated-robbery sentence and remanded for resentencing. Id. On remand,


1
  See, e.g., United States v. Mixon, 115 F.3d 900, 901-03 (11th Cir. 1997) (collateral
attack); United States v. Harrison, 113 F.3d 135, 137 (8th Cir. 1997) (collateral attack);
United States v. Hillary, 106 F.3d 1170, 1171-73 (4th Cir. 1997) (collateral attack);
United States v. Behler, 100 F.3d 632, 640 (8th Cir. 1996) (direct appeal); United States
v. Clements, 86 F.3d 599, 601 (6th Cir. 1996) (direct appeal); see also United States v.
Jackson, 103 F.3d 561, 569 (7th Cir. 1996) (collecting cases involving direct appeals).
                                            7
the district court modified a sentence that had been concurrent and resentenced the

defendant to a consecutive sentence of identical duration. Id. at 216. The defendant

argued that the district court lacked authority to modify the sentence. Id. This court

stated:

                [T]he [district] court was free to resentence on the assault
                convictions so long as the newly imposed sentences were
                authorized by law and did not exceed the original . . .
                sentence. If this court intended to limit the [district] court to
                vacating the aggravated robbery sentence, there would have
                been no need to remand for resentencing.

Id. (citations omitted).

          Nunn did not cite statutory authority for its holding (Minn. Stat. § 244.11, subd.

2(b), was in effect at the time), but reasoned that this court’s “specific directive” vested

the district court with authority to resentence the defendant on remand. Id. Today we

reinforce the holding of Nunn while maintaining fidelity to Reesman, which concluded

that authority to sentence must be based in statute or court rule. 449 N.W.2d at 490.

          Similarly, in the context of a plea agreement involving many charges, we

explicitly agreed with the state’s argument that “the sentences at issue were part of a

‘package’ and that a modification by this court [would allow the defendant] to retain all

the benefits of the plea bargain but to escape a portion of the consequences he agreed to.”

State v. Misquadace, 629 N.W.2d 487, 491 (Minn. App. 2001), aff’d on other grounds,

644 N.W.2d 65 (Minn. 2002); see also State v. Lewis, 656 N.W.2d 535, 539 (Minn. 2003)

(stating that following defendant’s successful appeal of his sentence “the district court

should be free to consider the effect that changes in the sentence have on the entire plea

agreement”); State v. Montermini, 819 N.W.2d 447, 455 (Minn. App. 2012) (rejecting the

                                               8
defendant’s argument that the district court erred by vacating guilty pleas that were not

challenged on appeal following a successful challenge to one of the defendant’s

convictions).

       Here, the district court did not simply modify an executed sentence, but responded

to this court’s directive following Hutchins’s second appeal. “A [district] court’s duty on

remand is to execute the mandate of the remanding court strictly according to its terms.”

Duffey v. Duffey, 432 N.W.2d 473, 476 (Minn. App. 1988). If the district court receives

no specific instructions as to how it must fulfill the remanding court’s order, the district

court has discretion to proceed in any manner consistent with the remand order. Id.

       We directed the district court to resentence Hutchins “to the presumptive sentence

or permissive consecutive sentences, with the instruction that appellant’s sentence shall

not exceed 130 months.” State v. Hutchins, No. A13-1184 (Minn. App. Dec. 31, 2013).

The sentence imposed was consistent with that directive. Minn. Stat. § 244.11, subd. 2(b)

vested the district court with statutory authority to modify Hutchins’s sentence as a

delegation of authority from this court. The proper interpretation of “the sentence” in

section 244.11, subdivision 2(b), is governed by adherence to the sentencing package

doctrine.

                                     DECISION

       The district court did not err in modifying Hutchins’s burglary sentence on

remand, because that sentence was part of a package with a sentence that was

successfully challenged on appeal.

       Affirmed.


                                             9